  Case 8:21-cv-01577-WFJ-AAS Document 1 Filed 06/30/21 Page 1 of 7 PageID 1



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JONATHAN BAUTISTA,                             Case No. 8:21-cv-01577

             Plaintiff,                        COMPLAINT AND DEMAND FOR
      vs.                                      JURY TRIAL FOR VIOLATIONS OF:

HUNTER WARFIELD, INC.,                         1. FAIR DEBT COLLECTION
                                                  PRACTICES ACT [15 U.S.C. §1692 et
             Defendant.                           seq.]

                                               2. Florida Consumer Collection Practices
                                                  Act, §559.72 et seq.



                  COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Jonathan Bautista (“Plaintiff”), through his attorneys, alleges the following

against Hunter Warfield, Inc. (“Defendant”):

                                   INTRODUCTION

      1.     Count I and II of Plaintiff’s Complaint is based upon the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, and the Florida Consumer Collection

Practices Act (“FCCPA”), §559.72, Fla. Stat., which prohibits debt collectors from

engaging in abusive, deceptive and unfair practices in connection with the collection of

consumer debts.

      2.     Plaintiff alleges as follows upon personal knowledge as to himself and his

own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by his attorneys.

///


                                                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                            - 1/7 -
 Case 8:21-cv-01577-WFJ-AAS Document 1 Filed 06/30/21 Page 2 of 7 PageID 2




                               JURISDICTION AND VENUE

        3.    Jurisdiction of the court arises under 28 U.S.C. §1331 and 15 U.S.C. §1692k.

        4.    Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part

of the events or omissions giving rise to the claim occurred in this District, and Defendant’s

principal place of business is located within this district.

        5.    Defendant’s principal place of business is here; therefore, personal

jurisdiction is established.

                                          PARTIES

        6.    Plaintiff is a natural person residing in Nevada.

        7.    Plaintiff is a “consumer” as defined by 15 U.S.C. §1692(a)(3) and

§559.55(8), Fla. Stat.

        8.    Defendant is a “person” as defined by 15 U.S.C. §1692a(b).

        9.    Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) and

§559.55(7), Fla. Stat.

        10.   Defendant is a “consumer collection agency” as defined by §559.55(3), Fla.

Stat.

        11.   Defendant’s principal purpose is the collection of debts. Defendant can be

served at its principal place of business, located at 4620 Woodland Corporate Blvd.,

Tampa, FL 33614.

        12.   Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.


                                                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 2/7 -
 Case 8:21-cv-01577-WFJ-AAS Document 1 Filed 06/30/21 Page 3 of 7 PageID 3




                              FACTUAL ALLEGATIONS

       13.    Defendant is attempting to collect an alleged debt from Plaintiff.

       14.    The debt is a “debt” as defined under 15 U.S.C. §1692a(5) and §559.55(6),

Fla. Stat., as it is an obligation or alleged obligation of a consumer to pay money arising

out of a transaction in which the money, property, insurance, or services which were the

subject of the transaction were primarily for personal, family, or household purposes.

       15.    In or around 2021, in an attempt to collect on an alleged consumer debt,

Defendant began contacting Plaintiff.

       16.    On or about April 10, 2021, Plaintiff’s counsel emailed Defendant informing

that Plaintiff was being represented by an attorney with respect to the alleged debt.

       17.    Defendant knew that Plaintiff is being represented by an attorney with

respect to the alleged debt and has knowledge of, or can readily ascertain, such attorney’s

name and address, and despite this, Defendant continued to communicate with Plaintiff in

connection with the collection of the alleged debt.

       18.    Defendant placed debt collection calls to Plaintiff after being informed that

he was represented by an attorney with respect to the alleged debt, including but not limited

to the following dates:

              a.     April 19, 2021

              b.     April 22, 2021

              c.     April 26, 2021

              d.     April 29, 2021

              e.     May 3, 2021


                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                            - 3/7 -
 Case 8:21-cv-01577-WFJ-AAS Document 1 Filed 06/30/21 Page 4 of 7 PageID 4




               f.     May 5, 2021

               g.     May 10, 2021

         19.   Upon information and belief, Defendant also called, or attempted to call

friends and family of Plaintiff, with the intention that they would communicate to Plaintiff

that Defendant was attempting to collect a debt from him, causing Plaintiff additional

embarrassment and distress.

         20.   Upon information and belief, Defendant left pre-recorded and/or artificial

messages on Plaintiff’s cell phone.

         21.   Defendant’s conduct was done willfully and knowingly.

         22.   Defendant was aware that Plaintiff was being represented by an attorney with

respect to the alleged debt, and despite this, continued to place debt collection calls to his

phone.

         23.   The conduct was not only willful but done with the intention of causing

plaintiff such distress, so as to induce him to pay the debt.

         24.   Defendant acted maliciously and subjected Plaintiff to oppression.

         25.   Plaintiff was under the belief that once he retained an attorney with respect

to the alleged debt, all communications in connection with the collection of the debt would

cease and only his attorney would be contacted.

         26.   As a result of the continued and repeated communications to Plaintiff,

Plaintiff suffered from emotional distress and mental pain and anguish, including but not

limited to, stress, anxiety, confusion, fear and headaches.

         27.   Further, Plaintiff began to lose trust in his attorney and felt helpless because


                                                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 4/7 -
 Case 8:21-cv-01577-WFJ-AAS Document 1 Filed 06/30/21 Page 5 of 7 PageID 5




the debt collection communications persisted despite multiple communications from

Plaintiff’s counsel to Defendant.

        28.       Defendant acted willfully and disregarded Plaintiff’s counsel’s email

communications informing it of Plaintiff’s representation in connection with the alleged

debt.

                                           COUNT I

                      (Violations of the FDCPA, 15 U.S.C. §1692 et seq.)

        29.       Plaintiff incorporates herein by reference paragraphs 13-28 of this

Complaint as though fully set forth herein at length.

        30.       Defendant violated the FDCPA. Defendant’s violations include, but are not

limited to, the following:

                i.      Defendant violated 15 U.S.C. §1692c(a)(2) by communicating with

        a consumer in connection with the collection of a debt despite knowing the

        consumer is represented by an attorney with respect to such debt and has

        knowledge of, or can readily ascertain, such attorney’s name and address;

               ii.      Defendant violated 15 U.S.C. §1692d by engaging in conduct, the

        natural consequence of which is to harass, oppress or abuse any person in

        connection with the collection of the alleged debt; and

              iii.      Defendant violated 15 U.S.C. §1692f by using unfair or

        unconscionable means in connection with the collection of an alleged debt; and

        31.       Defendant’s acts, as described above, were done knowingly and willfully.

        32.       As a result of the foregoing violations of the FDCPA, Defendant is liable


                                                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                              - 5/7 -
 Case 8:21-cv-01577-WFJ-AAS Document 1 Filed 06/30/21 Page 6 of 7 PageID 6




to Plaintiff for declaratory judgment that Defendant’s conduct violated the FDCPA, actual

damages, statutory damages, and attorney’s fees and costs.

                                        COUNT II

                  (Violations of the FCCPA, §559.72 et seq., Fla. Stat.)

       33.     Plaintiff incorporates herein by reference paragraphs 13-28 of this

Complaint as though fully set forth herein at length.

       34.     Defendant violated the FCCPA. Defendant’s violations include, but are not

limited to, the following:

             i.       Defendant violated §559.72(18), Fla. Stat. by communicating with a

       debtor if the person knows that the debtor is represented by an attorney with respect

       to such debt and has knowledge of, or can readily ascertain, such attorney’s name

       and address;

       35.     Defendant’s acts, as described above, were done knowingly and willfully.

       36.     As a result of the foregoing violations of the FCCPA, Defendant is liable to

Plaintiff for declaratory judgment that Defendant’s conduct violated the FCCPA, actual

damages, statutory damages, and attorney’s fees and costs.

                                 PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Jonathan Bautista respectfully requests that judgment be

entered against Defendant Hunter Warfield, Inc., for the following:

   A. Declaratory judgment that Defendant violated the FDCPA;

   B. Actual Damages pursuant to 15 U.S.C. 1692k(a)(1);

   C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. 1692k(2)(A);


                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                             - 6/7 -
 Case 8:21-cv-01577-WFJ-AAS Document 1 Filed 06/30/21 Page 7 of 7 PageID 7




   D. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. 1692k(a)(3);

   E. Declaratory judgment that Defendant violated the FCCPA;

   F. Actual damages pursuant to §559.77(2), Fla. Stat.;

   G. Statutory damages of $1,000.00 pursuant to §559.77(2), Fla. Stat.;

   H. Costs and reasonable attorney’s fees pursuant to §559.77(2), Fla. Stat.;

   I. Punitive damages pursuant to §559.77(2), Fla. Stat.;

   J. Awarding Plaintiff any pre-judgment and post judgment interest as may be allowed

       under the law; and

   K. Any other relief that this Court may deems appropriate.

                              DEMAND FOR JURY TRIAL

       Pursuant to the Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.



       Respectfully submitted this 30th day of June 2021,


                                              By: /s/ Santiago J. Teran
                                              Santiago J. Teran (FBN: 1018985)
                                              PRICE LAW GROUP, APC
                                              2125 Biscayne Blvd
                                              Miami, FL 33137
                                              C: (347) 946-7990
                                              T: 818-600-5586
                                              F: 818-600-5486
                                              E: santiago@pricelawgroup.com
                                              Attorneys for Plaintiff,
                                              Jonathan Bautista




                                                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                           - 7/7 -
